DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
Response to Amendment/Arguments
In the response filed 11/22/21, Applicant has amended claims 1, 2, 6, 8, 9, 13, 15, 16 and 20, added new claims 21-23, and canceled claims 3-5, 10-12, and 17-19.  Independent claims 1, 8 and 15 have been amended to recite determining “a first 16 x 16 orthogonal p-matrix, wherein the first 16 x 16 orthogonal p-matrix is applied to every other tone of 16 spatial streams used to transmit the HE-LTF, and wherein the tones of the 16 spatial streams to which the first 16 x 16 orthogonal p-matrix is not applied are null tones.”  Applicant argues that the cited reference to Vermani fails to teach or suggest the amended claim limitations because “Vermani is silent as to the application of a 16 x 16 orthogonal p-matrix being applied to every other tone of 16 spatial streams, and the tones to which the first 16 x 16 orthogonal p-matrix is not applied being null tones.”  However, in view of the newly applied rejection under 35 U.S.C. 103 with respect to Vermani in view of newly cited reference to Lee, it is submitted that the newly proposed combination fairly suggests the amended claim limitations and the claims stand rejected, as detailed below.
Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:
Claim 1, line 8, “HE-LFT” should be --HE-LTF--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vermani et al. U.S. Patent App. Pub. No. 2019/0115970 in view of Lee U.S. Patent App. Pub. No. 2016/0119047.
Regarding claims 1, 8 and 15, Vermani discloses a device 605 comprising processing circuitry 620 (Fig. 6), the processing circuitry configured to execute software instructions stored in a computer-readable medium (i.e. memory 625) to perform a method to: 

determine a first 16 x 16 orthogonal p-matrix, wherein the first 16 x 16 orthogonal p-matrix is applied to every other tone of 16 spatial streams used to transmit the HE-LTF, as Vermani discloses that the AP “may transmit these short LTFs across a smaller number of tones” and “may transmit 2x LTFs on one half the tones of the uncompressed LTF” (¶ [0063]);
generate an HE frame comprising the HE-LTF based on application of the first 16 x 16 orthogonal matrix to every other tone of the 16 spatial streams (¶¶ [0063], [0067]-[0068]); and
transmit the HE frame using the 16 spatial streams (i.e. step 720 – Fig. 7). 
Vermani does not expressly disclose that tones of the spatial streams to which the orthogonal p-matrix is not applied are null tones.
Lee discloses in the 2xLTF compressed LTF mode, null tones are inserted in every other usable subcarrier in each LTF symbol (¶ [0094]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to insert null tones in every other subcarrier in the LTF symbol in the 2x LTF compressed mode of Vermani, as doing so causes a duplication of time domain samples in the time domain which are subsequently removed prior to transmission, thus reducing transmission overhead (see Lee, ¶ [0094]-[0095]).
Regarding claims 2, 9 and 16, Vermani further discloses that multiple p-matrices may be employed as an AP may store a number of orthogonal matrices (see ¶¶ [0050], [0056]-[0057]), such that a second one or more symbols associated with a second HE LTF may be determined, wherein the second one or more symbols is used for training another group of spatial streams (¶ [0060], [0067]).

Regarding claims 21-23, in the proposed combination, as half the number of tones are employed for a 2x symbol length relative to a 4x symbol length, the 16 symbols use a same number of bits as a second HE-LTF using a 4x symbol length (Vermani, ¶ [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.  Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/4/2021